
	

113 S1125 IS: Working to Address Treaty Enforcement Rapidly for Texas Act
U.S. Senate
2013-06-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1125
		IN THE SENATE OF THE UNITED STATES
		
			June 10, 2013
			Mr. Cornyn (for himself
			 and Mr. Cruz) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Foreign
			 Relations
		
		A BILL
		To require the Secretary of State to submit to Congress
		  reports on water sharing with Mexico.
	
	
		1.Short titleThis Act may be cited as the
			 Working to Address Treaty Enforcement
			 Rapidly for Texas Act.
		2.Reports on water
			 sharing with Mexico
			(a)In
			 generalThe Secretary of State shall submit to Congress a
			 report—
				(1)not later than 45
			 days after the date of enactment of this Act, and quarterly thereafter,
			 describing efforts by Mexico to meet the treaty obligations of Mexico to
			 deliver water to the Rio Grande, in accordance with the treaty between the
			 United States and Mexico entitled Utilization of Waters of the Colorado
			 and Tijuana Rivers and of the Rio Grande (done at Washington, February
			 3, 1944); and
				(2)not later than 1
			 year after the date of enactment of this Act, and annually thereafter,
			 describing the benefits to the United States of the document entitled
			 Interim International Cooperative Measures in the Colorado River Basin
			 through 2017 and Extension of Minute 318 Cooperative Measures to Address the
			 Continued Effects of the April 2010 Earthquake in the Mexicali Valley, Baja
			 California (done at Coronado, California, November 20, 2012 (commonly
			 referred to as Minute Number 319)).
				(b)Action by
			 Secretary of StateNotwithstanding any other provision of law,
			 the Secretary of State shall not extend Minute Number 319 if the Secretary
			 fails to comply with the requirements of this Act.
			
